Title: To George Washington from Jeremy Belknap, 29 May 1798
From: Belknap, Jeremy
To: Washington, George



Sir
Boston May 29 1798

The kind reception which you gave to the first volume of the American Biography, encourages me to inform you that a second, tho’ long delayed by precarious health & other unavoidable Causes, is now going to the press, & will probably appear in about two months.
In this volume I am preparing to give the Lives of the first Calverts, founders of Maryland. The only authorities from which I have it in my power to collect are Ogilby, Oldmixon, Douglass & Chalmers. The 2d & 4th of these are by far the best. Some account of George the 1st Ld Baltimore I find in Kippis’s Biographia & Collier’s Historical Dictionary. I wish to know & I hope your

acquaintance with the Country will enable you to inform me, whether there be any other written or printed materials to which I could have access or of which I could obtain copies. I find a good Character of Leonard Calvert Brother of Cecilius Ld B. drawn by Oldmixon & Chalmers, but should be glad to have more particulars of both if any such are preserved. I know not whether Cecilius was ever in America. nor when Leonard died nor whether he died in England or America. The last account of him is in Cromwells time when Commissioners were appointed to direct the affairs of Maryland under the Protector. At the Restoration Philip Calvert was Govr. Was he a Brother or Son of Leonard? How long did he continue in office? & what was his Character?
In Carey’s Museum, Novr 1789 I find a poetical description of Maryland by Mr Lewis, which appears to be an Extract from a Carmen seculare, written at the end of the first century (1732) of the Charter. Who was this Lewis? & is it possible to procure the whole Poem? In a marginal note to the above Extract reference is made to Ld Baltimore’s Case delivered to Parliamt in 1715. Is it possible to procure a copy of this paper? I have seen the final decision of the Controversy between the Families of Baltimore and Penn by Chancellor Hardwicke, in Vesey’s Report.
With respect to the portion of Virginian History included in this Volume, I have availed myself of Capt. Smith’s, R. Beverley’s, Mr Stith’s, & Sir William Keith’s Histories, the Collections of Purchas, & the annals of Chalmers, and a MS account of Virginia written in the Time of Sir Edmd Andress, & by some person inimical to him. This MS was sent me by Carter B. Harrison of Prince George County, the first & last leaves are gone & I know not the Author. I believe it was never printed, but I intend to have it inserted in the Collections of our Historical Society, which have lately been resumed. In this Volume I come no further down with Virginian matters, than to the Time of Sir Francis Wyat, where Stith ends. Are there any other authorities than those abovementioned?
You will excuse, Sir, my importunity, when you consider the necessity of my having the best information & the most original & authentic materials. I never content myself with the streams when the fountain is accesible.
I am loth to trouble you any further at present. The 3d Volume, if my life & health will permit, is to be confined to New England. How much further I may proceed is a secret to all but the great

“Master of breath.” But should it be in your Power to assist me by any materials, or by recommending me to the Correspondence of other Gentlemen who may be likely to give me Information, I shall think myself highly honnored & shall acknowledge the favour with gratitude.
Be pleased to accept the enclosed discourses wh. are unmarked & forward the others either by public or private conveyance, I could have sent them by sea, but was loth to trust any thing to an element which is infested by the Rovers of the “terrible republic.”
My best respects are always due to you for your eminent services to my Country as well as for your personal Civilities to Yr most obedt Servant

Jeremy Belknap


P.S. I find the authorities differ respecting the first coming of L. Calvert with his Colony whether it were in 1633 or 1634. Is it in your power to decide the Question?


P.S. I think I will be pleasing to you to hear that Elbridge Gerry & Timothy Pickering two of my contemporaries at college are candidates for the Degree of Doctor of Laws at our next Commencement. It is a happy circumstance that our University is federal.

